Title: To James Madison from George Steptoe Washington, 18 December 1800
From: Washington, George Steptoe
To: Madison, James


Dear Sir
Hare Wood Decr. 18. 1800
Since I had the pleasure of addressing you upon the subject of the Hessian fly I have met with a letter from a Gentleman of Deleware State to the president of the Philadelphia society for the promotion of agriculture. The facts mad⟨e⟩ known by this Gentle[m]an seem so to tally with the observations of my Neighbours & ’self that I refer you to his letter. In page 206 of Morses Geography of the Ud.-States; published in 1793 it will be found. He attaches to the character of the yellow bearded wheat, an entire immunity, from the destruction of this insect. This however is not the cas⟨e⟩ from the experience of this neighbourhood. ’Tho it is less liable, and doubt, not, from the causes he mentions; yet I saw many fields very much infected last spring. This kind of wheat admits of being sown very late, as late I believe as the 15th. of November; by removing the snow at any time through the winter, you find it to have a fine healthful & vigorous appearance. The quickness with which it grows, in the spring very soon puts it out of the way of the insect. I have been this fall peculiarly fortunate, in not having my grain, as far as has been discovered, infected. But ’tis remarkable, that the worse looking grain sown upon my plantation this fall is the yellow bearded wheat. My neighbours tell, and my experience upon other farms informs me that this is not an indication of an unpropitious result.
The visit you propose making us next spring has, even in prospect, given us very great pleasure. We most sincerely hope that your situation may be such as not to prevent it, as I am fearful that my affairs will not permit me to leave home. It will require fully one year of close attention to repair the damage occasioned by my military ⟨pilgrims?⟩. The Ladies have written to you ⟨by⟩ our brother J. P. After Presenting my affectionate remembrance to Dolly, believe me with sincerity Dear Sir your friend and Hu S.
George Washington
